Order filed February 1, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00436-CR
                                ____________

                          RAFAEL ROJAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1619638


                                     ORDER

      Appellant is represented by appointed counsel, Paul Morgan. Appellant’s
brief was originally due November 29, 2021. An extension was granted to January
18, 2022. No brief or motion for extension of time was filed.

      We order Paul Morgan to file a brief with the clerk of this court on or before
March 3, 2022. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct
a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.

                                  PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.